PETERSON, J.,
concurring specially.
I write only to express amazement at the current policy of the Division that was revealed to us at oral argument. Mellinger is prohibited from engaging in his occupation as an employer until he pays his penalties in full. This creates an impossible situation since he is only allowed to work as an employee earning wages that will most likely never allow him to pay his penalties in full.
Many government agencies allow assessments to be made in installments without taking away an individual’s livelihood. Keeping the stop work order in effect does nothing to get the Division paid nor promote the potential employment of workers by Mellinger while engaging in the concrete business.